          Case 1:13-cr-00950-JMF Document 80 Filed 03/02/19 Page 1 of 1




                                                             March 2, 2019

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: United States v. Gary Davis, 13 Cr. 950 (JMF)

Dear Judge Furman:

        Sentencing in the above-captioned case was first scheduled for January 17, 2019.
Subsequently, the government requested two adjournments, with consent of the defense, so it could
await guidance from the Department of Justice regarding interpretation of the First Step Act of
2018. The government has since received its guidance and has detailed its position to defense
counsel and the Probation Department (as reflected in the final Presentence Investigation Report
(“PSR”)), and Gary Davis’ sentencing is currently scheduled for March 18, 2019 at 3:00 p.m.

       We write on behalf of Mr. Davis to request a brief adjournment of sentencing so that the
defense can fully analyze the final PSR and continue discussions with the government about
aspects of his sentencing, and also so that his family and friends who wish to attend the sentencing
from Ireland can make all the necessary travel arrangements. The government consents to our brief
adjournment request, and the parties are available on 4/9, 4/10, 4/11, 4/15/ or 4/16 for the
sentencing.

                                                             Respectfully submitted,

                                                                  s/
                                                             Jacob Kaplan
cc:    AUSA Eun Young Choi (via ECF)
       AUSA Michael Neff (via ECF)
